Citation Nr: 1611002	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  09-34 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent prior to September 22, 2014 and 30 percent thereafter for an anxiety disorder.

2.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran had active service from February 1963 to February 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A June 2013 Board decision remanded the Veteran's claim for an increased initial rating for a psychiatric disorder and entitlement to TDIU while denying claims for an increased rating for asthma, entitlement to service connection for hypertension and an earlier effective date for a dependency claim.  The claims remanded have been returned to the Board for further appellate review with all required development having been completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

An appellant can revoke his/her representative, in order to become unrepresented, at any time.  38 C.F.R. § 14.631(f)(1).  The Veteran, as well as his representative, submitted statements in March 2013 indicating that they wished to part ways.  Thus, the Board finds that the Veteran is currently pro se with regards to the claims decided herein.


FINDINGS OF FACT

1.  The Veteran's anxiety manifested by no more than occupational and social impairment with reduced reliability and productivity during the entirety of the relevant period.

2.  The Veteran's service-connected disabilities do not render him unable to maintain gainful employment. 

CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent, but no more, for anxiety are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.341, 4.3, 4.16, 4.18 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Concerning the Veteran's claim for an increased initial rating for anxiety, this claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Concerning the Veteran's claim for entitlement to TDIU, the Veteran was sent a letter in December 2013 that fully addressed all notice elements.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

The Board acknowledges that fully compliant notice was issued in a December 2013 communication, and the claim was thereafter readjudicated in November 2014 supplemental statement of the case.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board acknowledges that the Veteran's spouse submitted a statement in November 2014 indicating that the Veteran's condition had worsened due to his stroke in August 2014 and that the most recent supplemental statement of the case did not consider his stroke in consideration of his claims on appeal; however, the Board notes that the Veteran is not service-connected for his stroke or residuals thereof and thus are not for consideration.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regulations and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2015); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10  (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the Veteran's disability warranted a rating higher than the percentage allocated for anxiety.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Anxiety

The Veteran contends that the correct disability rating for his anxiety is higher than the current percentages. 

The Veteran's anxiety is currently rated under Diagnostic Code 9411.  38 C.F.R. § 4.130.  Under this code a 30 percent rating is warranted for anxiety where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 50 percent evaluation is to be assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent disability evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent disability evaluation is warranted where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126. 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2015). 

By a December 2008 rating decision, the RO granted service connection for anxiety with an initial 10 percent disability rating effective July 7, 2008.  A rating decision dated November 10, 2014 granted the Veteran a 30 percent rating effective September 22, 2014.

Turning to the evidence, the Veteran was afforded a VA examination in November 2008.  The Veteran reported being married for twenty years with a great relationship; he had four children which whom he had a good relationship.  He had some friends who he saw occasionally but described himself as a homebody.  He had good social support with no significant problems with social interactions; although he felt discomfort in crowds.  The Veteran's appearance, speech, attitude, affect, mood, attention, orientation, thought process, thought content, judgment and insight were described in normal terms.  His intelligence was above average; he had no homicidal or suicidal thoughts; no panic attacks; and no inappropriate behavior.  The Veteran's symptoms were reported as being controlled by Trazadone; however, he still reported some trouble with sleep and some hypervigilance.  The Veteran's GAF score was reported at 73.

A January 2014 statement from the Veteran indicates that even with medication he has almost constant depression to some degree; variable, twice monthly panic attacks; serious discomfort relating to people other than immediate family members; memory problems; and chronic sleep impairment with flashbacks; also indicating that he is better than when he began treatment six years prior.

The Veteran was afforded an additional VA psychiatric examination in September 2014.  The examiner indicated that the Veteran's condition was best described as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  The Veteran had anxiety, panic attacks that occur weekly or less, chronic sleep impairment and disturbances of motivation and mood.  The examiner observed that the Veteran did not have good eye contact due to a visual impairment.  He had good hygiene and grooming; he walked with a wheeled walker; he was oriented times three; his mood was euthymic; his affect was congruent; he was fully engaged and cooperative; he displayed no language impairment; he had no motor abnormality; his thoughts were logical and goal-directed without evidence of a thought disorder; he had no hallucinations or delusions; his memory was without obvious impairment and his behavior was normal; he drifted off on one or two occasions but was readily redirected, he was able to attend the interview and respond appropriately without hesitation; his intelligence, insight, judgment, and abstract reasoning were described as intact and without obvious impairment.  The Veteran reported no suicidal or homicidal ideation.  Symptoms reported by the Veteran were insomnia or hypersomnia; diminished ability to concentrate which was determined as related to the recent stroke; excessive anxiety and worry; irritability; and panic attacks every couple of weeks lasting one to two minutes related to being in crowds.

VA treatment records were reviewed for the entire period.  There is no indication of flattened affect; abnormal speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; difficulty in establishing and maintaining effective work and social relationships; suicidal ideation; obsessional rituals near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; or difficulty in adapting to stressful circumstances (including work or a work like setting).  His GAF score ranged from 65 to 75 during the entirety of the period.  Specifically, in September 2008, the Veteran reported that he was doing really great.  He had recently attended his niece's graduation from Clemson and traveled to Atlanta for a funeral; further indicating that he was not isolating as much anymore.  He had good grooming and hygiene; full range of affect; his mood was great.  His GAF score was 72.  Additional treatment in November 2009 indicates that the Veteran had good grooming and hygiene, he was pleasant and cooperative; his affect was mildly constricted and puzzled; he was having symptoms of being more confused but attributed this to a new hypertension medication.  The Veteran's GAF was 70.  A February 2012 VA treatment note indicates that his anxiety was well controlled with a GAF score of 70.  A July 2014 mental health note indicates that the Veteran anxiety and panic attacks had become much better since taking BuSpar and since quitting alcohol consumption.  The Veteran's GAF score was 65.  

During the course of the appeal, the Veteran's anxiety has more nearly approximated the criteria for a 30 percent rating.  Considering the frequency, severity, and duration of his psychiatric symptoms, the Board finds that the Veteran's symptomatology more nearly approximates occupational and social impairment with reduced reliability and productivity.  The Veteran appeared to adapt to his symptoms and was able to function at a relatively high level socially; however, there were symptoms of depressed mood, anxiety, panic attacks (weekly or less often) and chronic sleep impairment indicated on a number of occasions throughout the period. 

The Veteran has not been shown to have such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships that are indicative of a 50 percent rating.  In this regard, the VA examination reports and VA treatment records consistently reflect that the Veteran did not have any impairment of his thought process or communication.  He exhibited normal speech, appropriate affect, and normal thought.  His insight and judgment were adequate.  Additionally, GAF scores were consistently in the mild range.  Considering the severity, frequency and nature of the psychiatric symptoms, an evaluation in excess of 30 percent is not warranted. 

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected anxiety, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.


TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2015).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2015).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2015). 

In determining whether the Veteran is entitled to TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341(a). 

A total disability rating may be assigned where the combined rating for the Veteran's service-connected disabilities is less than total if the disabled Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional cases, an extra-schedular rating may be assigned on the basis of a showing of unemployability alone.  See 38 C.F.R. § 4.16(b). 

In this case, the Veteran's service-connected disabilities presently include asthma (60 percent) and an anxiety disorder (30 percent as indicated on the order page herein).  The Veteran's combined disability evaluation is 70 percent with one disability rating being 60 percent.  See 38 C.F.R. § 4.16(a)(4).  This evaluation meets the schedular criteria for consideration of TDIU under 38 C.F.R. § 4.16(a), and the question thus becomes whether these disabilities, in and of themselves, preclude the Veteran from securing or following a substantially gainful occupation. 

In this case, the record shows that the Veteran worked at FedEx prior to being terminated for medical reasons.  Records from the Social Security Administration indicate that the Veteran was disabled due to Degenerative Joint Disease and Degenerative Disc Disease from September 11, 2003.  The Veteran's claims concerning total disability revolve around musculoskeletal conditions, mainly back problems and some knee problems.  

The September 2014 VA examination indicates that the Veteran has a college degree and finished half  of the course work for a Masters in Sociology.  He was in sales for most of his career; he sold for Xerox and had a panic attack while making a sale; he then worked for Fedex as a driver for the last 12 years of his career.

The Veteran was afforded two VA psychiatric examinations during the course of his increased initial rating claim.  The results of such examinations are detailed in the anxiety portion of this decision; there is no indication that the Veteran is unemployable due to his service connected psychiatric disability.

A May 2011 VA examination considering the Veteran's asthma disability indicates that he is not prevented from a light-duty, sedentary type occupation.

The preponderance of the medical evidence presented is against a finding that the Veteran is unemployable due to his service connected conditions.  In this regard, the VA examinations conducted indicate that the Veteran is not unemployable due to his service-connected psychiatric disability and asthma.  Social Security records and records from his final employer indicate that he was medically retired due to musculoskeletal disabilities.  There is no suggestion in the medical reports that a service-connected disability precludes employment.  Thus, the competent medical evidence reflects that the Veteran's service-connected disabilities do not render him unemployable. 

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

Entitlement to an initial rating of 30 percent, but no higher, for anxiety is allowed, subject to the regulations applicable to the payment of monetary benefits. 

Entitlement to a TDIU due to service-connected disabilities is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


